Citation Nr: 0406774	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  00-03 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
a gastrointestinal disorder, variously identified as 
gastroenteritis and/or peptic ulcer disease, and, if so, 
whether the reopened claim should be granted.

2.	Entitlement to service connection for a skin disorder of 
the hands, variously diagnosed as eczema.

3.	Entitlement to an initial compensable evaluation for 
residuals of a torn medial meniscus of the left knee.

4.	Entitlement to an initial rating in excess of 10 percent 
for mild degenerative joint disease of the left knee.

5.	Entitlement to service connection for a right knee 
disorder, including as secondary to the veteran's 
service-connected left knee disabilities.

6.	Entitlement to service connection for a left heel 
disorder, as secondary to the veteran's service-
connected left knee disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from March 1949 to 
November 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from November 1999 and November 2001 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Fort Harrison, Montana.  In 
June 2002, the veteran's claims files were transferred to the 
VARO in Seattle, Washington, from where his case now 
originates.  In September 2003, the veteran appeared at a 
videoconference hearing at the RO in Seattle, with the 
undersigned Veterans Law Judge sitting in Washington, DC.

The Board notes that in an unappealed November 1959 decision 
the RO denied the veteran's claim for service connection for 
a stomach disorder, generally identified as gastroenteritis.  
That determination is final, and may not be reopened without 
evidence deemed to be new and material.  Thereafter, in 
November 1970, the veteran submitted a new claim of 
entitlement to service connection for dysentery and stomach 
troubles and, in a March 1971 letter, the RO advised him of 
the need to submit new and material evidence to reopen his 
previously denied claim.  The veteran did not respond to the 
RO's letter.

The RO's November 1959 determination is final, and may not be 
reopened without the submission of new and material evidence.  
The current appeal comes before the Board from an RO rating 
decision of November 1999 which declined to find that new 
material evidence had been submitted to reopen the claim of 
entitlement to service connection for a gastrointestinal 
disorder.  The veteran appealed that determination.

The Board points out in this regard that, while it is not 
made clear in the record, it appears that the RO reopened the 
veteran's claim, and then denied it October 2000.  However, 
before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 
Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b) (West 2002).  
Furthermore, if the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board 
to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  Consequently, the first issue that must be 
addressed by the Board, regarding the issue of entitlement to 
service connection for a gastrointestinal disorder, is 
whether the previously denied claim ought to be reopened.  38 
U.S.C.A. § 5108.

As discussed below, the veteran's claims for service 
connection for gastrointestinal, skin, right knee, and left 
heel disorders, and for increased ratings for his service-
connected left knee disabilities are remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will provide notification if further action is required on 
the part of the appellant.


FINDINGS OF FACT

1.  An unappealed November 1959 RO rating decision denied 
service connection for a stomach disorder, geberally 
identified as gastroenteritis.

2.  The evidence added to the record since the November 1959 
rating decision bears directly and substantially upon the 
specific matter under consideration regarding service 
connection for a gastrointestinal disorder, and is so 
significant as to warrant readjudication of the merits of the 
claim on appeal.


CONCLUSION OF LAW

Evidence received since the November 1959 rating decision 
that denied service connection for a stomach disorder, 
generally identified as gastroenteritis, is new and material, 
and the claim for service connection for a gastrointestinal 
disorder may be reopened.  38 U.S.C.A. §§ 5100-5103A, 5106, 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303, 
3.304, 20.1104, 20.1105 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter - Veterans Claims Assistance Act

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published new regulations, which were created for the 
purpose of implementing many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003).

It appears in this case that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, other than 
that which the Board will be seeking through the development 
mentioned in the Remand portion of this decision, below.  The 
record on appeal is sufficient to resolve the matter as to 
whether the claim should be reopened. 

II.  New and Material Evidence

The RO, in a decision dated in November 1959, denied the 
veteran's claim of entitlement to service connection for a 
stomach disorder variously identified as gastroenteritis.  
The RO found at the time that, while the veteran was treated 
for gastrointestinal complaints in service in September 1952, 
the complaints were not noted on subsequent medical records 
or when examined for discharge.  The veteran did not appeal 
the RO's decision and it became final.

The evidence of record at the time of the RO's decision in 
November 1959 that denied service connection for a stomach 
disorder or gastroenteritis included the veteran's service 
medical records (SMRs).  When examined for entry into service 
in February 1949, a gastrointestinal disorder was not 
reported, and the veteran was found qualified for active 
service.  SMRs dated in September 1952 indicate that he was 
seen for complaints of nausea and vomiting for two days.  
There was no evidence of abdominal pain or diarrhea.  
Examination findings revealed right lower quadrant muscle 
guarding and tenderness to deep pressure, with no rebound or 
referred pain from the left lower quadrant.  The veteran was 
referred for possible admission to the hospital.  When 
examined for discharge in October 1952, a gastrointestinal 
disorder was not reported.

Post-service, a March 1956 VA examination report indicates 
that the veteran said his appetite was good.  Clinical 
findings and diagnoses were not indicative of a 
gastrointestinal disorder.

The November 1959 rating decision was final based upon the 
evidence then of record.  However, a previously finally 
denied claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
November 1959 decision, which was the most recent final 
adjudication that disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge at 1363.

As noted above, the VCAA contains extensive provisions 
modifying procedures for the adjudication of all pending 
claims.  Of significance in the present matter, is language 
in the new statute that provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. - Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence is 
presented or secured, as described in section 5108 
of this title.

38 U.S.C.A. § 5103A(f) (West 2002).

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed in May 1999, the regulations in effect prior 
to August 29, 2001 are for application.  Nevertheless, to 
whatever extent the new rules have changed the approach to 
developing evidence in claims, they have not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

As noted, an application to reopen the veteran's current 
claim was received by the RO in May 1999.  The evidence added 
to the record includes VA and non-VA medical records and 
examination reports, dated from 1963 to 2003, and the 
veteran's oral and written statements.  The outpatient 
medical records reflect the veteran's gastrointestinal 
complaints variously diagnosed as a normal upper 
gastrointestinal (GI) endoscopic examination (November 1974), 
active ulcer fundus, duodentitis, gastroenteritis of 
undetermined etiology and upper GI hemorrhage (November 
1975), hyperacidity or peptic ulcer disease (PUD) (June 
1991), dyspepsia with reflux (November 2000), and reflux and 
hiatal hernia (April 2003).

A July 2000 VA examination report indicates that the VA 
physician reviewed the veteran's service medical records and 
noted that in September 1952 the veteran was evaluated, 
referred for admission for complaints of nausea, vomiting and 
lower abdominal pain, and thought to possibly have 
appendicitis.  There was no documented diagnosis of peptic 
ulcer disease or ongoing complaints.  The examiner noted that 
veteran said he had been treated but there was no 
documentation.  The veteran said he had been hospitalized in 
approximately 1955, while in college, secondary to GI 
bleeding, thought to be peptic ulcer disease.  He was 
hospitalized in October 1974 for GI bleeding thought be 
secondary to peptic ulcer disease, and PUD was shown on an 
upper GI series at that time, according to records in the 
file.  A November 1974 upper endoscopy showed apparent 
healing of the ulcer.  The veteran complained of continued 
chronic dyspepsia and was treated with prescribed medication.  
A July 2000 upper GI series showed a hiatal hernia.  It was 
also noted that an upper GI series in October 1994 showed 
changes consistent with peptic ulcer disease.  An upper 
endoscopy in July 1997 showed a hiatal hernia without 
esophagitis but changes consistent with gastritis.  The 
clinical impression was that the veteran had a history of 
peptic ulcer disease and chronic dyspepsia and was known to 
have hiatal hernia.  The VA examiner said that the veteran 
developed some type of gastrointestinal problems in September 
1952 in service but there was no documentation in his medical 
record that reflected a history or even a suspicion that he 
suffered from peptic ulcer disease at that time.  Nor was 
there any documentation of ongoing complaints or treatment 
for such after the original episode in September 1952.  The 
VA examiner was unable to conclude that it was at least as 
likely as not that the veteran's current stomach disorder was 
etiologically related to the gastrointestinal complaints he 
suffered in September 1952.

Also added to the record is a November 2000 written statement 
from a VA Chief Medical Officer who treated the veteran for 
several disorders that included dyspepsia with reflux.  The 
VA physician said that the veteran had a long history of 
dyspepsia and probable esophageal spasm.  It was noted that 
the veteran was evaluated for abdominal pain in service and 
complained of abdominal pain in September 1952.  The VA 
doctor said that, while the veteran's initial diagnosis was 
appendicitis, that was clearly in error, as he still had his 
appendix.  Further, several years later the veteran had 
presented with identical pain, according to him, and had a 
bleeding ulcer.  In retrospect, according to the VA 
physician, it seemed that the veteran had symptoms of reflux 
and dyspepsia that were described in service and continued to 
the present.  It was also noted that he complained of chest 
pain that was probably related to esophageal spasm and 
reflux.

In an April 2003 VA examination report, a physician's 
assistant recounted the veteran's history in service of 
complaints of nausea, vomiting, and lower abdominal pain in 
September 1952, and that the veteran was thought to possibly 
have appendicitis.  An October 1974 record indicates the 
veteran was hospitalized for treatment of GI bleeding due to 
peptic ulcer disease and an upper GI showed peptic ulcer 
disease.  It was noted that when examined at admission, the 
veteran was reported to have GI problems in the past and 
approximately 15 years earlier had a GI series and was told 
he had a spasm of the lower part of the stomach that was 
treated with Maalox.  Thereafter, intermittently, he used the 
antacid or food to relieve abdominal discomfort that was 
usually in the epigastrum, with some lower abdominal 
cramping.  Several weeks prior to admission he was evidently 
placed on Indocin for arthritis, and then developed 
gastroenteritis.  An upper GI endoscopy performed while he 
was hospitalized was normal.  When discharged in November 
1974, final diagnoses included active ulcer, duodentitis, an 
acute precipitating event being gastroenteritis, etiology of 
this undetermined, and upper GI hemorrhage, possibly from the 
site of fundal ulceration.  The examination report reflects 
that in a January 1980 private treatment record from Dr. T 
the veteran checked the box for stomach disease, and the 
physician noted IBS (irritable bowel syndrome) stomach spasm 
1955, and cortisone induced gastric ulcer bleed in 1974.  A 
December 1987 record indicated that the veteran was seen in 
an emergency room for abdominal pain and melenotic stools 
after taking Naprosyn.  In February 1988 he was seen for 
epigastric pain and the impression was left upper GI spasm.  
In a June 1991 letter Dr. T. noted that the veteran's 
treatment and problems included, recently, abdominal pain, 
probably hyperacidity with reflux.  Upon examination, the VA 
nurse practitioner said that there were no definitive records 
to indicate that the veteran was diagnosed with peptic ulcer 
disease or treated for the disorder in service.  It was noted 
he was seen once during his tour, and there were no further 
notes to indicate he was treated beyond the one 
hospitalization.  It was also noted that in October 1974 the 
veteran told an attending physician that he had trouble with 
this stomach for the past 15 years, that would go back to 
approximately 1959, seven years after leaving service.  The 
veteran was currently diagnosed with hiatal hernia and reflux 
disease, thought to be from non-steroidal anti-inflammatory 
drugs (NSAIDs).  The VA nurse practitioner commented that she 
could not find convincing evidence that the veteran took 
NSAID medications solely for his left knee condition.

At his September 2003 Board hearing, the veteran testified 
that he was hospitalized for three days at Maxwell Air Force 
Base hospital and was thought to have appendicitis.  He was 
given Maalox at the time, which was effective, but his GI 
problems recurred in service and he was advised to use baking 
soda.  Within a few months of discharge the veteran said he 
experienced GI problems and saw a doctor in Port Allegheny, 
Pennsylvania, who said he had a sour stomach, but the 
physician who treated after him service died.  In the mid-
1970s, Dr. T. prescribed medication for his GI symptoms.  He 
said he was hospitalized for reflux in Cortland, New York, in 
the early 1990s and, in the 1990s, VA treatment included 
prescribed medication for his GI symptoms.  

As noted above, the veteran has asserted that he has a 
gastrointestinal disorder and that the disorder had its 
origin during his period of active service.  His service 
medical records note that in September 1952 he was seen for 
complaints of nausea, vomiting, and abdominal pain, evidently 
initially thought to be appendicitis.

The evidence received since the November 1959 decision 
consists of VA and non-VA medical records and the veteran's 
written and oral statements.  While in July 2000 a VA 
physician who examined the veteran concluded that the 
currently diagnosed gastrointestinal disorder did not 
originate in service, in a November 2000 written statement 
his treating VA physician opined that the veteran had 
symptoms of reflux and dyspepsia that were described in 
service and continued to this day, and that the veteran 
currently complained of chest pain that was probably related 
to esophageal spasm and reflux.  This evidence is new, and 
does bear directly on the question of whether the veteran has 
a gastrointestinal disorder related to active military 
service.  In the Board's opinion, under the Federal Circuit 
Court case law, this evidence provides a more complete 
picture of the veteran's disability and its origin, and thus 
does bear directly and substantially upon the specific matter 
under consideration and is so significant as to warrant 
reconsideration of the merits of the claim on appeal.  See 
Hodge, supra.  Thus, this evidence is new and material, and 
we may reopen the veteran's claim of entitlement to service 
connection for a gastrointestinal disorder.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted.  Once a claim is reopened, the VCAA provides that 
the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).  Here, as noted below in the Remand, the Board is 
requesting additional development with respect to the 
underlying claim of service connection for a gastrointestinal 
disorder, and will issue a final decision once that 
development is complete, if the case is ultimately returned 
to the Board. 


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a gastrointestinal 
disorder is reopened, and the appeal is, to that extent, 
granted.


REMAND

The VCAA substantially modified the circumstances under which 
VA's duty to notify and assist claimants applies, and how 
that duty is to be discharged.  See 38 U.S.C.A. §§ 5100-
5103A, 5106-7.  VA has published regulations implementing 
many of the provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).  See VAOPGCPREC 7-2003 
(Nov. 19, 2003), as to retroactivity of the VCAA regulations.  

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant as to any information and evidence needed to 
substantiate and complete a claim, and as to what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  Third, VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  

First, the veteran seeks service connection for a 
gastrointestinal disorder that he claims originated during 
his period of active service.  The SMRs reflect that he was 
treated for nausea, vomiting, and abdominal pain in September 
1952, evidently originally thought to be appendicitis.  
Medical records starting in 1974 reflect the veteran's 
treatment for gastrointestinal problems.  In July 2000, a VA 
physician who examined the veteran concluded that the 
currently diagnosed gastrointestinal disorder did not 
originate in service.  However, in a November 2000 written 
statement, his treating VA physician opined that the veteran 
had symptoms of reflux and dyspepsia that were described in 
service and continued to this day, and that he currently 
complained of chest pain that was probably related to 
esophageal spasm and reflux.  In the interest of fairness and 
due process, the Board believes that the veteran should be 
afforded a VA examination by a medical specialist to 
determine the etiology of any gastrointestinal disorder found 
to be present and to reconcile the divergent medical opinions 
in the claims files.

Second, the veteran seeks service connection for a skin 
disorder of his hands, variously diagnosed as eczema, that he 
asserts is related to his period of active military service.  
Service medical records are not referable to a skin disorder, 
nor was a skin disorder noted when VA examined the veteran in 
March 1956.  An April 1957 statement from Dr. P.M. describes 
skin problems that were pruritus ani and scroti.  In a 
February 2000 written statement, Dr. P.M. noted that the 
veteran was treated for skin problems in the 1950s and 1960s.  
According to the April 2001 VA examination report prepared by 
a nurse practitioner, the veteran gave a history of having 
chronic bilateral hand eczema since service.  It was noted 
that dermatologists had diagnosed eczema.  It was further 
noted that veteran's hands were directly exposed to zinc 
chromate in service when he was an aircraft mechanic.  The 
pertinent diagnosis was chronic bilateral hand eczema, likely 
due to solvent/heavy hydrocarbon exposure in service.  In the 
interest of due process and fairness, the Board believes that 
the veteran should be afforded a VA examination by a medical 
specialist to determine the etiology of any hand eczema found 
to be present. 

Third, the veteran also seeks service connection for a left 
heel fracture secondary to his service-connected left knee 
disabilities.  Service connection may be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2003).  In addition, when aggravation of a non-service-
connected condition is proximately due to or the result of a 
service-connected disability, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  At his February 2000 RO hearing and 
his September 2003 Board hearing, the veteran maintained that 
he fractured his left heel during the mid-1970s when his left 
knee gave way and he fell from a roof.  Evidence of record 
demonstrates that when privately hospitalized in October 1974 
for treatment of his gastrointestinal disorder, the veteran 
gave a history of fracturing his heel two years earlier after 
he fell off a roof.  According to the April 2001 VA 
examination report, the veteran gave a history of left 
foot/heel pain with limited range of motion that started in 
1969 after he fell 10 feet and landed on his heels as a 
result of his left knee giving way.  The pertinent assessment 
included left subtalar degenerative joint disease, left ankle 
deformity and left heel pain related to an old left calcaneal 
fracture, and both related to a fall after the left knee gave 
way in 1969.  However, medical records regarding the 
veteran's treatment for the fractured left heel are not in 
the claims file.  In the interest of due process, the Board 
believes that the veteran should be provided with the 
opportunity to identify medical records regarding his 
original treatment for the fractured left heel which might 
reflect the injury was due to left knee instability.  

Fourth, the veteran also seeks service connection for a right 
knee disorder, including as secondary to the service-
connected left knee disabilities.  He testified that his 
right and left knees were injured in service in 1952.  He 
further maintains that his current right knee disorder was 
due to his altered gait that resulted from his service-
connected left knee disabilities.  The SMRs do not show a 
right knee disorder.  The private medical records reflect 
that in 1965 the veteran underwent surgery for a torn 
meniscus of the right knee.  In the November 2000 written 
statement, the veteran's VA treating physician said that he 
was treated for bilateral knee arthritis.  In this VA 
physician's opinion, the veteran's right knee arthritis was 
aggravated by favoring his bad (evidently his service-
connected left) knee and was indirectly, then, related to 
service.  The April 2001 VA examination report prepared by a 
nurse practitioner indicates that the veteran gave a history 
of right knee pain that started in 1952 when he injured his 
left knee and subsequently underwent a menisectomy.  The 
pertinent diagnosis was right knee osteoarthritis.  In a 
hand-written report received by the RO in December 2001, a VA 
physician indicated that he reviewed the veteran's medical 
records and noted that service medical records were not 
referable to a right knee injury.  It was noted that in 1965 
the veteran underwent an arthrotomy and medial meniscectomy 
and had a two-month history of knee pain prior to the 
surgery.  This VA physician concluded that the veteran's 
claim was inconsistent with the evidence described above, and 
that the veteran's right knee meniscus surgery was not the 
direct or indirect result of the 1952 left knee injury in 
service.  The doctor opined that the veteran's right knee 
arthritic condition occurred as a result of the arthrotomy 
and nearly total meniscectomy.  In light of the opposing 
medical statements regarding attribution of the veteran's 
right knee disability, the Board believes he should be 
examined by a medical specialist who can reconcile the 
divergent medical opinions and offer an opinion regarding the 
etiology of any right knee disorder found to be present.

Finally, the veteran also seeks increased evaluations for his 
service-connected left knee disabilities.  When examined by 
VA in July 2000, the veteran's range of motion included 
flexion to 110 without effusion or instability, and a normal 
McMurray's sign.  The April 2001 VA examination report 
reflects that the veteran limped slightly and guarded his 
right knee and said his left knee was "still the same".  
When examined by a VA nurse practitioner in April 2003, the 
veteran reported a sense of instability or giving way 
associated with his service-connected left knee, and said his 
left knee and heel hurt if he walked on an uneven surface.  
On examination, his left knee stable was with full range of 
motion and normal gait.  There was mild tenderness and 
bilateral wasting of the quadriceps muscles.  At his 
September 2003 Board hearing, the veteran testified to 
experiencing pain when he walked down stairs and said that 
his knee hurt when he bent it.  He wore shoe inserts and left 
and right knee braces and said prescribed high dose anti-
inflammatory medications affected his GI problems.  In light 
of all the above, the Board believes a VA examination to 
assess the current severity of the veteran's service-
connected mild degenerative joint disease and torn medial 
meniscus of the left knee is warranted.

Thus, due process, requires that this case be REMANDED to the 
RO for the following action:

1.	The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  Such notice 
should specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claims and inform him whether 
he or VA bears the burden of producing or 
obtaining that evidence or information, and of 
the appropriate time limitation within which 
to submit any evidence or information.

2.	The veteran should be requested to provide the 
names, addresses and approximate dates of 
treatment for all health care providers who 
may possess any additional records pertinent 
to his claims, since July 2003.  When the 
requested information and any necessary 
authorizations have been received, the RO 
should attempt to obtain copies of all 
indicated records and associate them with the 
claims file.

3.	The veteran should be provided an opportunity 
to submit any additional medical or other 
statements to support his contentions that 
service connection is warranted for a left 
heel disorder secondary to service-connected 
left knee disorders.  The veteran should be 
specifically requested to provide the name(s), 
address(es) and date(s) of initial treatment 
by health care providers for the left heel 
fracture that occurred in approximately 1972; 
and the RO should provide the appellant and 
his representative with notice as to the 
results of the search for the additional 
records he identified.
 
4.	The veteran should be scheduled for VA 
gastrological examination to determine the 
etiology of any gastrointestinal disorder 
found to be present.  A complete history of 
the claimed disorder should be obtained from 
the veteran.  Prior to the examination, the 
examiner should review the claims folder, 
including the appellant's service medical 
records, particularly those dated in September 
1952.  All indicated tests and studies should 
be performed and all clinical findings 
reported in detail. The examiner is requested 
to provide an opinion concerning the etiology 
of any gastrointestinal disorder found to be 
present, to include whether it is at least as 
likely as not (i.e., at least a 50-50 
probability) that any currently diagnosed 
gastroenteritis or gastrointestinal disease 
was caused by military service, including the 
findings noted in the service medical records, 
particularly those noted in 1952; or whether 
such an etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).  The 
examiner is particularly requested to 
reconcile the opinions expressed in the July 
2000 VA examination report (concluding that it 
was not as likely as not that a 
gastrointestinal condition did originated in 
service), with the November 2000 written 
statement from a VA Chief Medical Officer 
(opining that the veteran had symptoms of 
reflux and dyspepsia in service that continued 
to this day) and the April 2003 VA examination 
report from a nurse practitioner (concluding 
that there were no definitive records to 
indicate the veteran was diagnosed with peptic 
ulcer disease or was treated for the disorder 
in service).  A complete rationale should be 
provided for all opinions offered.  The 
veteran's claims files should be made 
available to the examiner prior to the 
examination and the examiner is requested to 
indicate in the examination report if the 
veteran's medical records were reviewed.

5.	The veteran should be scheduled for VA 
examination by a dermatologist to determine 
the etiology of any skin disorder of the hands 
found to be present.  A complete history of 
the claimed disorder should be obtained from 
the veteran.  Prior to the examination, the 
examiner should review the claims folder, 
including the appellant's service medical 
records.  All indicated tests and studies 
should be performed and all clinical findings 
reported in detail.  The examiner is requested 
to provide an opinion concerning the etiology 
of any skin disorder of the hands found to be 
present, to include whether it is at least as 
likely as not (i.e., at least a 50-50 
probability) that any currently diagnosed 
eczema of the hands or skin disorder was 
caused by military service, including the 
including solvent/heavy hydrocarbon exposure, 
or whether such an etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).  The examiner is requested to 
render an opinion as to the likelihood that 
hand eczema attributed to exposure to solvent 
and heavy hydrocarbons would not be manifested 
for many years (e.g., more than 30 years) 
after contact in service.  The examiner is 
particularly requested to address the opinion 
expressed in the April 2001 VA examination 
report (diagnosing chronic bilateral hand 
eczema likely due to solvent/heavy hydrocarbon 
exposure in service).  A complete rationale 
should be provided for all opinions expressed.  
The claims files should be made available to 
the examiner prior to the examination, and the 
examination report should reflect if the 
examiner reviewed the veteran's medical 
record.

6.	The veteran should be scheduled for a VA 
orthopedic examination to determine the 
current severity of his service-connected left 
knee mild degenerative joint disease and 
residuals of a torn medial meniscus, and the 
etiology of any right knee and left heel 
disorders found to be present.  All indicated 
tests and studies should be performed, and all 
manifestations of current disability should be 
described in detail, including any orthopedic 
and neurologic residuals found to result from 
the service-connected left knee disabilities.  
(1) Left Knee Disabilities:  The examiner 
should identify the limitation of activity 
imposed by the disabling condition, viewed in 
relation to the medical history, considered 
from the point of view of the veteran working 
or seeking work, with a full description of 
the effects of disability upon his ordinary 
activity.  An opinion should be provided 
regarding whether pain due to the service-
connected left knee mild degenerative joint 
disease and the residuals of a torn medial 
meniscus disabilities significantly limits 
functional ability during flare-ups or with 
extended use.  It should be noted whether the 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran.  The examiner also 
should indicate whether the affected joints 
exhibit weakened movement, excess, 
fatigability, or incoordination that could be 
attributed to the service-connected 
disability.  (2) Right Knee and Left Heel 
Disorders:  The examiner is requested to 
proffer an opinion as to the likelihood that 
any currently diagnosed right knee or left 
heel disorder was caused by or aggravated by 
the veteran's service-connected left knee mild 
degenerative joint disease and residuals of a 
torn medial meniscus.  The degree of right 
knee or left heel disorder that would not be 
present but for the left knee mild 
degenerative joint disease and residuals of a 
torn medial meniscus should be identified.  
The examiner is requested to reconcile the 
opinions expressed in the November 2000 
written statement from a VA Chief Medical 
Officer (concluding that the veteran's 
arthritis in his right knee was aggravated by 
favoring his bad (evidently service-connected 
left) knee) and the hand-written opinion from 
a VA physician received in December 2001 
(concluding that the veteran's right knee 
meniscus surgery was not the direct or 
indirect result of the 1952 in-service left 
knee injury and that the veteran's right knee 
arthritis was due to his arthrotomy and nearly 
total meniscectomy).  A complete rationale 
should be provided for all opinions proffered.  
The claims folders should be made available to 
the examiner for review prior to the 
examination and the examiner is requested to 
indicate if the veteran's medical records were 
reviewed.

7.	Thereafter, the RO should readjudicate the 
veteran's claims for service connection for a 
gastrointestinal disorder, a skin disorder of 
the hands, an initial rating in excess of 10 
percent for mild degenerative joint disease of 
the left knee, an initial compensable rating 
for residuals of a torn medial meniscus of the 
left knee, service connection for a right knee 
disorder including as secondary to the 
veteran's service-connected left knee 
disabilities, and service connection for a 
left heel disorder as due to the service-
connected left knee disabilities.  If 
appropriate, a staged rating as contemplated 
by the court in Fenderson v. West, 12 Vet. 
App. 119 (1999).  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issues 
currently on appeal since the February 2003 
statement of the case (as to the claim for 
service connection for a skin condition of the 
hands) and the August 2003 SSOC (as to the 
remaining claims).  An appropriate period of 
time should be allowed for response.


Thereafter, the case should be returned to the Board, if 
in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



